DETAILED ACTION
This office action is in response to applicant’s communication filed on 12/28/2020. 

Claims’ Status
Claims 2, 12 & 17 are cancelled.  Claims 1, 8, 11, 18 & 21 have been amended herein.  Claims 1, 3-11, 12-16 & 18-23 have been considered and are pending in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2019 has been entered.

Response to Arguments/Comments
103 Rejections
The argument is moot in light of a new art and new grounds of rejections due to amended claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 9-12, 14, 16, & 19-21 &  23 are rejected under 35 U.S.C 103 as being obvious over by Ortiz et al. (US20160210626A1; hereinafter, “Ortiz”) in view of Sheets et al. (US20150195133A1; hereinafter “Sheets”) in view of Gopalan (US20130246218A1; hereinafter, “Gopalan”), and further in view of Purves (US20160232600A1; hereinafter: “Purves”).
With respect to claim 1, 11 & 21 
Oritz teaches the limitations of:
Detecting, via the one or more hardware processors of the payment provider, that a user is conducting a transaction using the first application that is installed on a first user device (See ; 
Determining, via the one or more hardware processors of the payment provider, that the user is requesting one or more payment options from the first merchant (See claim 1 & [0048], a user selection identifying one of the plurality of sources of transaction payment resources; where the virtual wallet is storing tokens or payment credentials for more than one method of payment, the virtual wallet may also prompt the user for a selection of one of the stored payment options for use with the current transaction.); 
Determining, via the one or more hardware processors of the payment provider, that the (GPM) is selected by the user (See [0180] & [0211], a universal wallet or payment options API 116 can poll the device 110, 110′ for a full or partial list of all wallets 112, payment tokens, and/or other sets of payment credentials stored on the device, and present them via such a GUI for user viewing and selection. Such lists may wholly or partially populated by defaults, set by the user, merchant, or an FSP associated with the device 110, 110′, or any payment token(s) and or transaction credential(s) associated with the device.);
Determining, via the one or more hardware processors of the payment provider, that the first user device is a first trusted device associated with the user (See [0053], after a user's request communication device has been authenticated as a trusted device, when a payment with a merchant is initiated, the user's device may cause a payment token, a reference to such a token, ;
in response to determining that the first user device is the first trusted device, performing the following operations via the one or more hardware processors of the payment provider: 
generating a first key that identifies the first user device as being the first user device as being the first trusted device; sending the first key to a secure element of the first user device ([0211], the at least one persistent memory device 604, 608, 618 comprises stored data representing at least: a plurality of secure payment token references, each secure payment token reference comprising data representing an identifier associated with one of a plurality of sources 120, 160 of transaction payment resources and a security key uniquely associated with said source of transaction payment resources, see also [0104], [0111]);
granting, based on a presence of the first key in the secure element of the first user device the user an access to a user account with the payment provider without requiring the user to enter user authentication credentials (a user of a mobile device may initiate transactions directly from within a merchant application without having to enter or re-enter sensitive personal information for each transaction initiated. Rather the merchant application may through the use of certificates and program interfaces pull payment credentials from a wallet application; [0047], a data representing a certificate (e.g., a token) issued to the merchant or merchant application may be transmitted to the merchant application, for storage under the control of such application on the user's request communication device, see also [0040]);
providing the GPM to the user in the first application (See [0048] & [0117], If only a single method of payment is stored, the virtual wallet may or may not prompt the user for selection of a payment method.  Such default may be specified for all merchant applications or only certain merchant applications and, in some cases, may also be disabled).

Ortiz in view of Gopalan in view of Sheets do not explicitly disclose, but Purves teaches:

integrating, via one or more hardware processors of a payment provider, a first application of a first merchant and a second application of a second merchant with a software development kit (SDK) of a payment application of the payment provider; adding, after the integrating, the first application and the second application to a list of applications for which a global payment method (GPM) is enabled (see fig. 5A-5B & [0020], FIGS. 2A-2C depict screen shots at 200 of exemplary user interfaces for creating a new account with the OCC and adding a payment method to a merchant app. In the depicted example, the OCC system is branded as “VISA Checkout.” In some implementations, the OCC may provide merchants with a software development kit (SDK), which may be downloaded or otherwise obtained by the merchant software developers and integrated with the merchants' native apps, web sites, client software, etc; [0076], A merchant table 919 d includes fields such as, but not limited to: merchant_ID, merchant_address, merchant_name, merchant_email, merchant_account status, and/or the like. The merchant table may support and/or track multiple merchant accounts on an OCC; see also [0028].);
a determination that the first application and the second application are on the list of applications for which the GPM is enabled [0076], A merchant table 919 d includes fields such as, but not limited to: merchant_ID, merchant_address, merchant_name, merchant_email, merchant_account status, and/or the like. The merchant table may support and/or track multiple merchant accounts on an OCC, see also Figure 2C screen 8 and [0023], see also Figure 4B 4a1, 4a2 and 0026)


Ortiz in view of Gopalan in view of Purves do not explicitly disclose, but Sheets teaches:
detecting, via the one or more hardware processors of the payment provider, that the user is conducting a second transaction using the second application that is installed on a second user device [0070]; determining, via the one or more hardware processors of the payment provider, that the second user device is a second trusted device associated with the user [0071]; and
in response to determining that the second user device is the second trusted device, performing the following operations via the one or more hardware processors of the payment provider:
generating a second key that identifies the second user device as being the second trusted device; sending the second key to a secure element of the second user device; granting, based on a presence of the second key in the secure element of the second user device, the user an access to the user account with the payment provider without requiring the user to enter authentication credentials (see Figure 4, [0069-0071], [0073] & [0085-0086], the cited paragraphs explains how the user wants to provision accounts on a first device onto a second 

Oritz in view of Sheets in view of Purves do not explicitly disclose, but Gopalan teaches:
automatically providing, in response to a determination that the GPM has been selected by the user for the first application, the GPM to the user in the second application as a default payment option or a sole payment option, wherein the GPM provided to the user in the second application is one of a plurality of available payment options and is a same GPM that was provided to the user in the first application  ([0039], If the second user 108 approves the request by actuating the approve button 412 (or some other indication of approval) (block 222), a payment module 312 is configured to facilitate automatically providing a payment portal on the second device 106 (block 230). The payment portal (also referred to as a payment interface, payment platform, payment site, payment service, or the like) comprises one or more of the following: a payment application or platform integrated with the remote third party payment app, a payment application or platform separate from the remote third party payment app (e.g., a digital wallet system, Paypal), the store's ecommerce site, or other appropriate payment service/system that is accepted at the physical store the first user 104 is in.  In one embodiment, the payment module 312 is configured to provide a (default) payment portal that is pre-selected by the app or based on data/command received from the first device 102 (such the store's ecommerce site). In another embodiment, the payment module 312 is configured to provide a plurality of payment portal options from which the second user 108 may choose from.)


With respect to claim 4 & 14 
The combination of Ortiz, Sheets, Gopalan, and Purves teaches the limitations of claim 1 & 11 respectively.  Ortiz further teaches: in response to determining that the first user device is the first trusted device, or that the second user device is the second trusted device: excluding, from providing to the user, a second payment method provided by the first merchant ( [0048] & [0069], Registration of a device 110 with a trusted platform 120 to create a trusted device 110′ can comprise any means of establishing means for suitably unambiguous and secure communications that are consistent with the purposes herein. If only a single method of payment is stored, the virtual wallet may or may not prompt the user for selection of a payment method. In some cases, a user may specify a default method of payment in the virtual wallet, which the virtual wallet may then automatically select for use in the current transaction.)

With respect to claim 9 & 19 
the secure element of the first user device or the second user device includes a Universal Integrated Circuit Card (UICC), a Subscriber Identity Module (SIM) card, Secure Data (SD) car, embedded secure element (sSE), or a memory partition on a hard drive ([0099], Memory(ies) 606 may include one or more persistent (i.e., non-transitory) memory stores, such as flash memory or read-only memory (ROM), which are either physically embedded within mobile device 110, 600 or which may alternatively be removably loaded or inserted into mobile device 110, 600 by a user, such as on a subscriber identity module (SIM) card or secure digital (SD) memory card.)

With respect to claim 10 & 20 
The combination of Ortiz, Sheets, Gopalan, and Purves teaches the limitations of claim 1 & 11 respectively.  Ortiz further teaches: the generating of the first key comprises generating the first key based on a user identifier of the user or a device identifier of the first user device ([0197], in such cases a merchant system 136, 136′ can be provided with public and/or private security keys to be used in generating and provisioning SDKs/APIs 116 to user devices 110, 110′.)

With respect to claim 23
The combination of Ortiz, Sheets, Gopalan, and Purves teaches the limitation of claim 1.  Ortiz further teaches: generating a token in response to the determination that the GPM has been selected by the user for the first application, the token indicating one or more devices for which the GPM has been enabled (See [0048] & [0117], If only a single method of payment is stored, 

Claim 22 is rejected under 35 U.S.C 103 as being obvious over Ortiz et al. (US20160210626A1; hereinafter, “Ortiz”) in view of Sheets et al. (US20150195133A1; hereinafter “Sheets”) in view of Gopalan (US20130246218A1; hereinafter, “Gopalan”) in view of Purves (US20160232600A1; hereinafter: “Purves”), and further view of Farrell et al. (US20170178247A1; hereinafter Farrell).
With respect to claim 22
The combination of Ortiz, Sheets, and Gopalan teaches the limitation of claim 1.  The combination does not explicitly disclose, but Farrell teaches: detecting that the user is conducting a second transaction comprises detecting that the user is conducting the second transaction with a second merchant different from the first merchant ([0155], the one or more transaction characteristics of the first transaction data object corresponds to a first merchant characteristic representing a posted transaction and the one or more transaction characteristics of the second transaction data object corresponds to a second merchant characteristic different from the first merchant characteristic and representing a pending transaction.)



Claims 6 & 16 are rejected under 35 U.S.C 103 as being obvious over Ortiz et al. (US20160210626A1; hereinafter, “Ortiz”) in view of Sheets et al. (US20150195133A1; hereinafter “Sheets”) in view of Gopalan (US20130246218A1; hereinafter, “Gopalan”) in view of Purves (US20160232600A1; hereinafter: “Purves”), and further in view of Abadir (US20120143767A1; hereinafter Abadir).
With respect to claim 6 & 16 
The combination of Ortiz, Sheets, Gopalan, and Purves teaches the limitations of claim 1 & 11 respectively.  The combination does not explicitly disclose, but Abadir teaches: the determining that the first user device is the first trusted device comprises:
determining that the user has met a predefined number of authentication criteria ([0058],  A first time user determination operation 506 determines whether the user credentials identify a first time user of the secured payment system of the present disclosure. This can occur, for 
Registering a device identifier of the first user device with the payment provider (claim 21, a secure distributed single-action payment system comprising: transmit the user credentials from the mobile device to a server alongside a device identifier.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ortiz/Sheets/Gopalan/Purves with the teaching of Abadir as they relate to electronic wallet payment on a user device.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to making sure the first device is securely authenticated before initiating the GPM process. 

Claims 3, 5, 13 & 15 are rejected under 35 U.S.C 103 as being obvious over Ortiz et al. (US20160210626A1; hereinafter, “Ortiz”) in view of Sheets et al. (US20150195133A1; hereinafter “Sheets”) in view of Gopalan (US20130246218A1; hereinafter, “Gopalan”) in view of Purves (US20160232600A1; hereinafter: “Purves”), and further in view of Spodak (US20130200999A1; hereinafter, “Spodak”).
With respect to claim 3 & 13 
The combination of Ortiz, Sheets, Gopalan, and Purves teaches the limitation of claim 1 & 11 respectively.  The combination does not explicitly disclose, but Spodak teaches: the GPM is a payment method selectable from a plurality of user devices ([0126], referring now to FIG. 17, depicted is a method of providing card data to a universal card. A requester can send a request for card data to be sent to a recipient, as depicted by box 1710. As discussed above, the requester can send the request from a computing device to one or more computing devices associated with the card distributor via a network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ortiz/Sheets/Gopalan/Purves with the teaching of Spodak as they relate to electronic wallet payment on a user device.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve the customer experiences when the customers are presented with a large selection of options.

With respect to claim 5 & 15 
The combination of Ortiz, Sheets, Gopalan, and Purves teaches the limitation of claim 1 & 11 respectively.  The combination does not explicitly disclose, but Spodak teaches: providing the GPM as an only payment method to the user in the first application ([0100], that e-wallet software may require that the default card of the universal card is a default card which is issued by the bank or card issuer. For example, if a bank issues the universal card and requires the consumer to download the bank's e-wallet software, the bank's e-wallet software may allow the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ortiz/Sheets/Gopalan/Purves with the teaching of Spodak as they relate to electronic wallet payment on a user device.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve the customer experiences when the customers are presented with a large selection of options.

Claims 8 & 18 are rejected under 35 U.S.C 103 as being obvious over Ortiz et al. (US20160210626A1; hereinafter, “Ortiz”) in view of Sheets et al. (US20150195133A1; hereinafter “Sheets”) in view of Gopalan (US20130246218A1; hereinafter, “Gopalan”) in view of Purves (US20160232600A1; hereinafter: “Purves”).
With respect to claim 8 & 18
The combination of Ortiz, Sheets, Gopalan, and Purves teaches the limitation of claim 1 & 11 respectively.  Purves further teaches: wherein the integrating comprises providing the SDK to the first merchant and to the second merchant (see fig. 5A-5B & [0020], FIGS. 2A-2C depict screen shots at 200 of exemplary user interfaces for creating a new account with the OCC and adding a payment method to a merchant app. In the depicted example, the OCC system is branded as “VISA Checkout.” In some implementations, the OCC may provide merchants with a multiple merchant accounts on an OCC.)

Claim 7 is rejected under 35 U.S.C 103 as being obvious over Ortiz et al. (US20160210626A1; hereinafter, “Ortiz”) in view of Sheets et al. (US20150195133A1; hereinafter “Sheets”) in view of Gopalan (US20130246218A1; hereinafter, “Gopalan”) in view of Purves (US20160232600A1; hereinafter: “Purves”) in view of Abadir (US20120143767A1; hereinafter Abadir), and further in view of Griffin et al. (US20160042341A1; hereinafter, “Griffin”).
With respect to claim 7
The combination of Ortiz, Sheets, Gopalan, Purves and Abadir teaches the limitations of claim 6.  The combination does not explicitly disclose, but Griffin: the device identifier includes a phone number or an International Mobile Equipment Identity (IMEI) number ([0017], Device binding may be based on a unique device identifier which is present on the device (e.g., international mobile equipment (IMEI) number.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ortiz/Sheets/Gopalan/Purves/Abadir with the teaching of Griffin as they relate to electronic wallet payment on mobile devices.  The claimed invention is merely a combination of old elements, and in the combination each element 

Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YIN Y CHOI/           Examiner, Art Unit 3685                                                                                                                                                                                        	5/22/2021

/JAMES D NIGH/             Senior Examiner, Art Unit 3685